Citation Nr: 9934807	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for service 
connected adenocarcinoma of the prostate, status post radical 
prostatectomy, with urinary urgency and incontinence, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Service Project


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


REMAND

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted an initial evaluation of 
20 percent, effective from August 1997, following the 
allowance of a grant of service connection with a 100 percent 
temporary and total evaluation for convalescence in November 
1996.  After the veteran and his wife testified at a hearing 
before the RO in April 1998, the RO increased the evaluation 
to 40 percent, effective in August 1997.  

Upon review of the record, the Board finds that the veteran's 
claims for an initial evaluation in excess of 40 percent for 
the postoperative residuals of adenocarcinoma of the prostate 
are well grounded within the meaning of 38 U.S.C.A. § 5107.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

This claim involves an appeal as to the initial rating of the 
veteran's service-connected disability, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, staged ratings can 
be assigned for separate periods of time based on the facts 
found.  

During his RO hearing, the veteran and his wife testified as 
to his continued incontinence, with frequency and urgency, 
claiming that he had to wear absorbent pads when he went 
anywhere and, when at home, had to change his underwear two 
or three times a day.  The veteran suggested that, since the 
root of his tumor was still present, it was conceivable that 
the tumor may have recurred.  Although his first VA 
genitourinary examination had been found inadequate for 
rating purposes and he had undergone a second VA examination 
at the behest of the hearing officer, he and his 
representative complained that this second examination was 
also cursory. 

Following a preliminary review, the Board is of the opinion 
that both VA examinations are inadequate for purposes of 
evaluation.  It is noted that the examiner provided extremely 
brief answers to questions which were not included with the 
examination, thus preventing interpretation by a decision 
maker.  There are also unexplained discrepancies, such as a 
notation on the first report that the veteran was taking 
prescription medications, but this was omitted from the 
second report, giving rise to the question that he may no 
longer be taking medications.  Moreover, although the VA 
physician appears to have found the veteran incontinent, a 
private physician reported in March 1998 that the veteran was 
continent.  

Accordingly, this issue must be remanded to the RO for 
further development, to include a thorough VA genitourinary 
examination by a physician who has not previously evaluated 
the veteran.  During his hearing testimony, the veteran 
stated that he was being closely monitored by his private 
physician, Antonio Puras Baez, M.D., every three months.  
Because this evidence has not been included in the claims 
file, a remand is also necessary to obtain Dr. Puras's 
complete clinical records, together with copies of all 
relevant laboratory tests.  The duty to assist must be 
satisfied when there is information in the record sufficient 
to put the Secretary on notice of the existence of competent 
medical evidence that would, if true, be relevant and 
necessary for a full and fair adjudication of the claim.  
Fleshman v. Brown, 9 Vet. App. 548 (1996).  In this regard, 
it is imperative that recent private, as well as any VA 
clinical records be obtained.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:  

1.  The RO should obtain and incorporate 
with the claims file any VA outpatient 
clinical records dating from January 
1997.  

2.  The RO should contact the veteran and 
request that he identify names, 
addresses, and approximate dates of 
treatment for any health care providers 
from whom he has received treatment for 
postoperative residuals of his 
prostatectomy since January 1997.  After 
obtaining the proper authorization from 
the veteran, the RO should obtain those 
records identified by the veteran which 
are not currently of record and 
incorporate them with the claims file.  

3.  The RO should obtain all clinical 
treatment records from Dr. Antonio Puras 
Baez for treatment from February 1997 to 
the present, to include laboratory 
reports and consultation reports, if any.  
If any private treatment records 
requested are not received, tell the 
veteran and his representative of the 
importance of these records to his claim, 
and of his ultimate responsibility to 
submit records in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

4.  The veteran should then be afforded a 
special VA genitourinary examination by a 
physician who has not previously examined 
him for evaluation of the nature and 
severity of the postoperative residuals 
of his prostatectomy.  The examination 
should include detailed information 
concerning the veteran's symptoms, 
including urinary voiding and frequency 
and his use of absorbency materials.  The 
veteran should be queried as to whether 
he is currently being treated and whether 
he takes prescription medications.  All 
indicated tests and studies should be 
accomplished and reviewed by the examiner 
prior to submission of the examination 
report.  The examination report must be 
provided in a format that is fully 
informative.  That is, if the examiner 
uses an examination form in order to 
answer questions relating to particular 
matters, the form used must be provided 
for the claims folder, as well as the 
examiner's responses to the form.  The 
claims file and a copy of this remand 
should be made available to the examiner 
before and during the examination.  The 
examiner is to review the entire claims 
file and should determine whether there 
is (1) objective evidence of incontinence 
or urinary frequency; or (2) 
symptomatology which may be affected by 
current medication.  Any opinions 
expressed as to the nature and extent of 
severity of this disability must be 
accompanied by a complete rationale.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development has been completed in full.  
In particular, the RO should review the 
VA examination report to verify that the 
examiner has complied with all directives 
contained in this Remand.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, with 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  If the 
determination remains adverse to the 
veteran, provide him and his 
representative a supplemental statement 
of the case and allow an appropriate 
period to respond.

Thereafter, the case should be returned to the Board after 
compliance with the provisions for processing appeals.  

The purpose of this Remand is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case at this time.  No action is required 
of the veteran unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


